Order entered November 10, 2015




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00176-CR

                           DERRYCK JEROD JAMES, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 195th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F13-55636-N

                                         ORDER
        The Court REINSTATES the appeal.

        On October 27, 2015, we ordered the trial court to make findings regarding why

appellant’s brief had not been filed. We have received appellant’s brief, together with an

extension motion. Therefore, in the interest of expediting the appeal, we VACATE the October

27, 2015 order requiring findings.

        We GRANT the extension motion and ORDER appellant’s brief filed as of the date of

this order.

                                                    /s/   ADA BROWN
                                                          JUSTICE